Citation Nr: 9935333	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  95-27 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an anal disability.   


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from August 5, 1970 to 
September 15, 1970.    
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Los Angeles, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO).  This matter was remanded to the RO in October 
1998 for additional development.  


FINDING OF FACT

Competent evidence demonstrating a current diagnosis of a 
residual disability due to an anal injury or a pilonidal 
cyst, or demonstrating that the current diagnosis of 
furunculosis or folliculitis of the groin area are medically 
related to the veteran's period of service has not been 
presented.   


CONCLUSION OF LAW

The claim of entitlement to service connection for an anal 
disability is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

The veteran is considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304 (b) (1999). 

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in the 
disability during service, unless there is a specific finding 
that the increase is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (1999).  

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (the Court) has defined "well-
grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must 
be more than just an allegation; a claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  If a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14 (1993).  A not 
well-grounded claim must be denied.  Edenfield v. Brown, 
8 Vet. App. 384 (1995).  If the initial burden of presenting 
evidence of a well-grounded claim is not met, the VA does not 
have a duty to assist the veteran further in the development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. at 
81-82.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  
Analysis

Initially, the Board notes that this matter was remanded to 
the RO in October 1998 for additional development pursuant to 
38 U.S.C.A. § 5103 (West 1991).  The Board is satisfied that 
all facts have been properly developed.  The RO was directed 
to attempt to obtain and associate with the claims folder 
certain treatment records.  The RO contacted the veteran in 
December 1998 and July 1999 and requested the names and 
addresses of the medical care providers who treated him for 
an anal disability, including the names and addresses of the 
hospital located in Pine Ridge, Nebraska, and the physician 
in Dubuque, Iowa, as directed in the remand.  The veteran was 
requested to complete any necessary consent forms for the 
release of the records.  The veteran did not respond to this 
request. 

The duty to assist is not always a one-way street.  A 
claimant must do more than passively wait for assistance when 
he has information essential to his claim in order to trigger 
the duty to assist.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board finds that the RO made a diligent effort 
to obtain the pertinent treatment records and the veteran did 
not cooperate with the RO's attempt to develop his claim.  No 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5103.  

The veteran asserts that he currently has residuals of an 
anal injury that was sustained in  service.  At a hearing 
before the RO in May 1995, the veteran stated that he 
sustained an anal injury during the third week of service 
after another serviceman kicked him in the rear.  Hearing 
Transcript, hereinafter Tr., 4.  He was kicked six times in a 
row.  Tr. 5.  The veteran indicated that the upper part of 
his rectum started to bleed; he was treated for this injury 
in service on two occasions.  Tr. 5 and 6.  He still had 
problems with the anal injury after he separated from 
service.  Tr. 8.  The veteran stated that he was treated for 
the anal injury soon after service and again in 1972.  Tr. 9 
and 10.  

The service medical records are silent for complaints, 
treatment or diagnosis of an anal injury or residuals of an 
anal injury.

There is no competent medical evidence of record which 
establishes that the veteran currently has a residual anal 
disability due to an anal injury.  The veteran asserts that 
he currently has a residual anal disability due to an anal 
injury.  Although the veteran and other lay persons are 
competent to provide an account of the veteran's symptoms, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge."  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran himself does 
not possess the technical or specialized knowledge to provide 
a probative conclusion with respect to the issue of whether 
he currently has a residual anal disability caused by an anal 
injury in service.  See Espiritu, supra.  Thus, the veteran's 
statements that he has such a disorder are not sufficient 
evidence to establish the existence of an anal disability.  

The veteran has submitted competent evidence that he has 
furunculosis and folliculitis of the groin area.  An August 
1992 private medical record indicates that the veteran had 
furunculosis.  He had complaints of "boils between the legs 
and anal area," which were on and off for three months.  The 
veteran reported having a history of boils in 1969 and 1973.  
The veteran reported that pus and blood exuded from the 
boils.  A September 1993 private medical record indicates 
that the veteran had recurrent folliculitis in the right 
groin.  Examination revealed two erythematous tender pustules 
currently without discharge.  A November 1993 private medical 
record reflects a diagnosis of chronic folliculitis.  

There is no evidence of incurrence of furunculosis or 
folliculitis in service.  The service medical records are 
silent for complaints, treatment or diagnosis of furunculosis 
of folliculitis.  The August 1992 private medical record 
indicates that the veteran reported having these disorders in 
1969, which was before his period of service.  However, there 
was no evidence of furunculosis or folliculitis upon 
enlistment examination in July 1970.  As noted above, the 
veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304.  The Board finds that the veteran has not presented 
clear and unmistakable evidence which establishes that he had 
furunculosis or folliculitis prior to service.  The Court has 
held that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Thus, the Board finds that the notation in the 
private medical record, that the veteran had furunculosis in 
1969, is not competent medical evidence of a pre-existing 
disorder.  In any event, even if these disorders pre-existed 
service, there is no evidence that such disorders increased 
in severity during service.  The service medical records make 
no mention of such disorders.  
  
The veteran has not submitted competent medical evidence 
which establishes that the furunculosis and folliculitis of 
the groin area are medically related to his period of 
service.  There is no evidence of these disorders in service.  
The medical evidence of record establishes that the veteran 
was first treated for these disorders in 1992, twenty-two 
years after service separation.  Because the evidence of 
record does not establish a diagnosis of furunculosis or 
folliculitis of the groin area in service, the provisions of 
38 C.F.R. § 3.303(b) do not assist the veteran in the 
submission of a plausible claim.   

The Board also points out that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. §5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.  
The veteran has not submitted any other medical opinion to 
support his claim.  

Service medical records indicate that upon enlistment 
examination in July 1970, a pilonidal cyst was detected.  It 
was noted that the cyst was nondraining and not considered 
disabling.  As noted above, in Caluza, supra, the Court held 
that in order for a claim to be well grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  

Review of the record reveals that the veteran has not 
submitted competent medical evidence of a current diagnosis 
of a pilonidal cyst.  The veteran has not submitted competent 
evidence which establishes that the pilonidal cyst increased 
in severity during his period of service.  See 38 C.F.R. 
§ 3.306.  There is no indication in the service medical 
records that the pilonidal cyst was treated during service.  
There is no evidence of record which reflects any post-
service treatment of the cyst.  

In light of the absence of competent medical evidence of a 
current residual anal disability due to an anal injury or a 
current diagnosis of a pilonidal cyst, and the absence of 
competent medical evidence of a nexus between the current 
diagnoses of furunculosis and folliculitis of the groin area 
and the veteran's period of service, the veteran's claim is 
implausible and not well grounded.  Therefore, the claim must 
be denied.  38 U.S.C.A. § 5107(a). 


ORDER

Entitlement to service connection for an anal disability is 
denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

